Citation Nr: 0326895	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  01-08 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $14,508, including whether the overpayment 
was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel

INTRODUCTION

The veteran had active service from September 1971 to October 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Regional Office (RO) in Denver, Colorado and a November 20001 
decision of the Committee on Waivers and Compromises 
(Committee) of that RO.  In April 2003, the veteran testified 
via video conference from the RO before the undersigned, 
sitting in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's relatives submitted a false eligibility 
verification report (EVR) in February 1997, purporting to 
show the veteran's current level of income.

2.  The RO awarded improved pension benefits at a rate in 
accordance with the income information provided on the 
February 1997 EVR.

3.  In August 1997, June 1998, and September 1998, the 
veteran provided notice to the RO that he was not receiving 
the checks that the VA had issued. 

4.  The RO paid the veteran's improved pension benefits 
directly to one of the veteran's relatives without 
authorization from the veteran or without a finding that the 
veteran was incompetent to manage his VA pension benefits.  


CONCLUSION OF LAW

An overpayment of improved pension benefits in the amount of 
$14,508 was not properly created.  38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. §§ 3.500, 3.501 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the expanded 
duties to notify and assist enacted by the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 510A, and 5107 
do not apply to the veteran's claim for waiver of 
overpayment.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  Moreover, the veteran's claim is being granted, as 
set forth below.  In light of the Board's determination in 
this case, further development is clearly not warranted.   

In a June 1996 decision, the RO granted entitlement to 
nonservice-connected pension benefits.  The basis for this 
grant was a finding that the veteran was permanently and 
totally disabled due to paranoid schizophrenia.  In a July 
1996 letter, the veteran was notified of this decision and 
that he had been awarded improved pension benefits  He was 
informed that his responsibilities as a pension recipient 
included notifying VA of any changes in his net worth.  This 
notification letter was sent to the veteran's address of 
record.  The RO remailed this letter to the veteran because 
he has moved in with relatives.  At this time, the RO made no 
determination that the veteran was incompetent to handle VA 
benefits.  

Thereafter, in February 1997, an EVR was received in which 
the veteran's income was reported.  

Based on this information, the veteran's improved pension 
benefits were adjusted.  He was informed of this information 
in a February 1997 letter and he was provided a VA Form 21-
8768, which notified him that he was obligated to provide 
prompt notice of any change in income or net worth or 
dependency status and that a failure to provide such would 
result in the creation of an overpayment which would be 
subject to recovery.

In August 1997, the veteran notified VA that he had not 
received any pension payments.  In June 1998 and September 
1998, the veteran notified VA that he had not received any 
pension benefits.  According to a February 1999 VA Form 119, 
Report of Contact, the veteran came to the RO and submitted a 
letter requesting copies of the checks that he allegedly did 
not receive.  He stated that he did not receive those checks 
and that the District Attorney was requesting copies of those 
checks.  The veteran contacted VA two more times during 1999 
regarding the allegedly missing checks.  

In the meantime, an overpayment was created in the veteran's 
pension account in the amount of $14,508.  The reason for the 
overpayment was that the information provided on the February 
1997 EVR was incorrect.  The RO retroactively reduced the 
veteran's improved pension award effective February 1997.  
The veteran has asserted that he did not provide this EVR.  
He also requested a waiver of the debt on that basis.  
However, the Committee denied his waiver request and he 
appealed.  

The veteran maintains that VA's correspondence was sent to a 
relative's post office box.  Likewise, this relative set up a 
direct deposit with VA for the veteran's pension payments.  
The bank account was her own.  

The United States Secret Service conducted an investigation 
regarding the veteran's pension checks.  When the veteran was 
interviewed, he indicated that he informed VA that he was not 
receiving his pension payments when he first was informed 
that he had been awarded pension benefits by a physician.  
Prior to that time, he indicated that he did not know he was 
getting paid by VA.  It was noted that the veteran appeared 
delusional, eccentric, and bizarre.  The Secret Service 
contacted the two financial institutions where the checks 
were deposited.  The checks were deposited into accounts of a 
relative of the veteran.  The Secret Service also interviewed 
the veteran's relatives.  One relative admitted to forging 
the veteran's signatures on some of the checks, but not all.  
The other relative indicated that he did not believe that he 
had forged the veteran's name, but that since the veteran was 
living with them, he and the other relative would keep some 
of the money for room and board.  He alleged that the veteran 
knew that the checks were being deposited into the other 
relative's account, but had requested that this be done so 
that he could avoid paying child support.  In addition, he 
stated that due to mental illness, the veteran may not have 
been aware that he had received his money.  Handwriting 
samples from the veteran and the two relatives were 
inconclusive.  The Secret Service declined to prosecute in 
their case because of family involvement.  

In April 2003, the veteran testified in Washington, D.C., 
before the undersigned.  The veteran's representative 
indicated that the veteran filed for VA pension benefits 
while temporarily living with his relatives.  However, 
subsequent to a hospitalization which left him in a domicile, 
he did not return to live with them.  It was indicated that 
the veteran did not sign the February 1997 EVR.  In addition, 
the veteran did not receive any VA notification letters and 
did not know that he was getting pension benefits until he 
was told that he was getting these benefits while he was 
hospitalized.  As soon as he knew that he was not in receipt 
of his benefits, he notified VA, but they did not take the 
appropriate action for three years.  In addition, the 
representative pointed out that after the original check was 
negotiated, the method of payment was changed to direct 
deposit into a bank where the veteran did not have an account 
nor was he a signatory on an account.  The representative 
indicated that VA did not deem the veteran incompetent and he 
had not been given a fiduciary or guardian to handle his 
benefits.  

In sum, the veteran was granted entitlement to nonservice-
connected pension benefits.  The rate of his pension benefits 
was based on the February 1997 EVR.  This EVR was incorrect 
and, because of the inaccuracies, the rate of pension was 
awarded at a rate higher than the veteran was entitled to 
receive.  The veteran notified VA that there was a problem in 
August 1997.  Nevertheless, action was not taken at that time 
to reduce the pension payments.  

The record is persuasive in showing that the veteran did not 
sign the February 1997 EVR.  Therefore, he did not provide VA 
with the erroneous financial information upon which his rate 
of pension was based.  Thereafter, although the RO attempted 
to notify the veteran of the award, his rate of pension, and 
his obligations as a pension recipient, it appears that the 
veteran may not have received these notification letters 
because his relatives received the letters (though this is 
not clear).

The record reflects that the veteran is permanently and 
totally disabled from paranoid schizophrenia.  However, no 
action was ever taken by the VA in 1996 regarding the 
critical issue of competency.  He was not found incompetent 
by VA pursuant to 38 C.F.R. § 3.353 and he has did not have a 
formal fiduciary or guardian to handle his benefits.  
Notwithstanding, it appears that the VA sent his checks to an 
account not under his direct control.  The Secret Service 
verified that nine checks were directly deposited into an 
account that did not belong to the veteran.  A relative of 
the veteran admitted to forging the veteran's signature on at 
least some of his pension checks.  Both relatives essentially 
admitted to receiving the monies from VA.  

Fraud is defined by VA regulation as an act committed when a 
person knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the VA (except laws relating 
to insurance benefits).  Any person who commits fraud 
forfeits all rights to benefits under all laws administered 
by the VA other than laws relating to insurance benefits.  38 
C.F.R. § 3.901.  The record establishes that the relatives of 
the veteran may have perpetrated fraud on VA by submitting a 
false EVR, by participating in having VA checks directly 
deposited in an account that did not belong to the veteran 
without authority, and by forging the veteran's checks.  
However, they have no rights to be forfeited and any action 
upon them is not within the Board's jurisdiction.

Although the fraudulent actions of the veteran's relatives 
contributed to cause the debt to be created, VA is not 
without responsibility with regard to the creation of the 
debt.  It is solely within the rating agencies authority to 
make a determination regarding competency under 38 C.F.R. § 
3.353(b).  Since the RO made no competency rating, the RO 
relied on the information as believed to have been provided 
by the veteran, in the February 1997 EVR.  However, when the 
veteran notified the RO in August 1997 that the EVR was not 
completed by him, the RO failed to take the appropriate 
action.  Not only did the RO fail to take the appropriate 
action, a direct deposit was established with the veteran's 
relative without his authorization.  When the RO made 
payments to a relative of the veteran, the RO was not 
authorized by the veteran to do so.  These actions 
contributed to cause to the creation of the debt.  

The debt in this case was created apparently by the 
fraudulent actions of relatives of the veteran and by 
inaction by VA.  The Board cannot take action against the 
relatives of the veteran.  Thus, the Board must consider 
whether the debt was caused otherwise solely by VA, the 
veteran, or both.

Administrative error connotes that the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor the 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.500.  
In this case, the veteran notified the VA on many occasions 
that he was not receiving his VA benefits. 

The Board finds that the debt of $14,508 was created due to 
administrative error with no error on the part of the 
veteran.  The veteran did not have knowledge of nor should 
have been aware of the erroneous award due to the 
circumstances in this case.  He was permanently and totally 
disabled due to mental impairment and may have been deceived 
by others.  VA was aware of his totally disabling mental 
impairment.  Neither his actions nor his failure to act 
contributed to payment pursuant to the erroneous award.  He 
did not submit the false EVR and he notified VA that he was 
not receiving his pension benefits in a timely manner.  VA 
appears to have paid someone else the pension benefits.  The 
Board concludes that overpayment was attributable to VA 
error, and was improperly charged to the veteran.  
Accordingly, since the overpayment debt was not validly 
created, the question of whether waiver may be granted is 
moot.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).


ORDER

The debt not being validly created, the veteran's appeal is 
granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	ACTING Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



